Citation Nr: 0822409	
Decision Date: 07/09/08    Archive Date: 07/14/08

DOCKET NO.  03-34 186A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to a rating in excess of 20 percent for residuals 
of right wrist fracture.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1970 to December 1972.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a June 2002 
rating decision by the Milwaukee, Wisconsin Department of 
Veterans Affairs (VA) Regional Office (RO).  In April 2008 a 
Travel Board hearing was held before the undersigned; a 
transcript of the hearing is associated with the claims file.

This appeal originally included an additional issue regarding 
the rating for bilateral hearing loss.  This issue was 
included in the statement of the case and supplemental 
statements of the case through July 2004.  A July 2004 rating 
decision granted a 10 percent rating for the hearing loss.  
In a December 2004 written statement, the veteran's 
representative expressly withdrew any further appeal of that 
issue at that time.  The veteran later raised a new claim of 
entitlement to an increased rating for bilateral hearing loss 
in March 2006, and a September 2006 rating decision denied 
such claim.  The veteran filed a notice of disagreement with 
that denial, and the RO issued a statement of the case (SOC) 
in the matter in July 2007.  The veteran did not perfect an 
appeal in the matter by submitting a substantive appeal  
after the issuance of the SOC, and the matter of he rating 
for hearing loss is not before the Board.  

Finally, some discussion of the procedural history of the 
matter addressed in this decision is in order.  The 
disability at issue has been rated under Diagnostic Code 
(Code) 5213 (for elbow/forearm disability manifested by loss 
of supination and pronation).  That rating has been in effect 
since October 1973, and is "protected".  A rating decision 
in May 2004 (while this appeal was pending) granted service 
connection for a right elbow entity, condylitis, separately 
rated 10 percent.  The veteran did not appeal that decision.  
The matter of the rating for that disability is not before 
the Board.  A subsequent (July 2004) SOC addressing the 
matter before the Board outlined the criteria for rating 
wrist disability (Codes 5214, 5215).  However, because the 20 
percent rating which was assigned under Code 5213 (and is 
"protected") exceeds the maximum rating provided for 
limitation of wrist motion (under Code 5215), the rating of 
the disability at issue remained designated under Code 5213.  
This matter will be discussed in greater detail below.
FINDING OF FACT

The veteran's service connected residuals of a right wrist 
fracture are manifested by right (dominant) limitation of 
wrist dorsiflexion to 40 degrees and palmar flexion to 30 
degrees; ankylosis of the wrist is not shown at any time 
during the appeal period.


CONCLUSION OF LAW

A rating in excess of 20 percent for residuals of a right 
wrist fracture is not warranted.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 4.7, 4.71a, Codes 
5213, 5214, 5215 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the matter addressed herein.  Upon receipt of a complete 
or substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1), including as 
amended effective May 30. 2008 (See 73 Fed. Reg. 23353 (April 
30, 2008)).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

A July 2001 letter (prior to the decision on appeal) provided 
the veteran notice of evidence needed to support his claims.  
The letter notified the veteran of the importance of "any 
recent (within the past 24 months) treatment records for your 
service connected right wrist condition" and information 
describing "the symptoms and the level of severity."  The 
July 2001 letter also advised him of his and VA's 
responsibilities in the development of the claims.  

While no individual piece of correspondence from the RO to 
the veteran was of itself entirely Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008) content-compliant, several notices, in 
combination provided all critical information necessary in 
increased rating claims per Vazquez-Flores.  The July 2001 
letter and a March 2006 letter advised that veteran that to 
warrant an increased rating evidence would have to include a 
showing of worsening symptoms, and their effect on function; 
the May 2003 SOC and July 2004 supplemental SOC (SSOC) 
provided all the criteria for rating disabilities of the 
wrist, including what specific findings would warrant an 
increase; and the July 2001 letter provided specific examples 
of types of evidence that could corroborate the claim for 
increase.  The March 2006 letter specifically provided the 
veteran notice regarding ratings and effective dates of 
awards.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Although not all this notice was pre-decisional (and 
by letter), the claim was readjudicated (curing notice timing 
defect) after all critical notice was provided, and after the 
veteran had opportunity to respond.  See May 2007 SSOC.  
Significantly, the veteran and his representative have 
displayed an awareness of what is needed to substantiate the 
claim.   See the representative's November 2003 substantive 
appeal.  The veteran is not prejudiced by any technical 
notice timing or content defect that occurred earlier, nor is 
it otherwise alleged.

Regarding VA's duty to assist, all appropriate development to 
obtain the veteran's pertinent medical records has been 
completed.  All available, pertinent post-service treatment 
records have been obtained, and all evidence constructively 
of record (VA medical records) has been secured.  The veteran 
has not identified any pertinent evidence that remains 
outstanding.  The RO arranged for VA examinations on multiple 
occasions, and such examination reports from May 2002 and 
June 2004 are of record.  Evidentiary development is 
complete.  VA's duties to notify and assist are met.  
Accordingly, the Board will address the merits of the claim.

II.  Increased Rating

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable, based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where entitlement to compensation has already been 
established and increase in disability is at issue, present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994).  However, staged ratings are 
appropriate in an increased-rating claim when the factual 
findings show distinct time periods where the service- 
connected disability exhibits symptoms that would warrant 
different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Where there is a question as to which of two evaluations 
applies, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
such rating.  Otherwise, the lower rating is assigned.  38 
C.F.R. § 4.7.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  It 
is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.
When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

In rating disabilities involving the extremities, a 
distinction is made between the major (dominant) and the 
minor extremities.  As the veteran is right-handed, his right 
wrist is dominant.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  DeLuca v. Brown, 8 
Vet. App. 202 (1995).

The normal range of wrist motion is 20 degrees of radial 
deviation, 45 degrees of ulnar deviation, 70 degrees of 
extension and 80 degrees of flexion.  38 C.F.R. § 4.71, Plate 
I.

It is again noteworthy that the veteran's right wrist 
disability has been rated under Code 5213 (based on a 
December 2003 rating decision).  [Code 5213 addresses 
impairment of supination and pronation of the forearm, and 
provides a 20 percent rating where major extremity pronation 
is lost beyond the last quarter of the arc, the hand does not 
approach full pronation, or the hand is fixed near the middle 
of the arc or moderate pronation, a evaluation is assigned.  
See 38 U.S.C.A. § 4.71a, Code 5213.]  Code 5213 contemplates 
impairment of motion which is generally associated with 
disability of the elbow and forearm.  The disability on 
appeal is specifically a right wrist disability.  
Consequently, to properly reflect the entity involved and 
associated impairment (and to avoid pyramiding -prohibited by 
38 C.F.R. § 4.14-with the separate rating for elbow 
disability not on appeal) Codes 5214, 5215, pertaining to 
wrist disability should be applied.  The July 2004 SOC 
advised the veteran of such criteria.  As the rating which 
was assigned under Code 5213 is "protected' (See 38 C.F.R. 
§ 3.951(b)), the rating has properly remained under that 
Code.  However, any claim for a rating in excess of 20 
percent for right wrist (vs. elbow) disability must be 
considered under Codes 5214, 5215.

[In passing, the Board notes that although the most recent VA 
examination report of record, dated June 2004, does not 
address the supination and pronation ranges of motion for the 
forearm, a previous VA examination report dated May 2002 
reflects forearm ranges of motion, and shows there would be 
no basis for increase even under Code 5213.].

Under Code 5215, limitation of dorsiflexion of either wrist 
to less than 15 degrees or palmar flexion limited in line 
with the forearm warrants a maximum 10 percent rating.  As 
the veteran already has a 20 percent disability rating for 
the disability on appeal, an increased rating under Code 5215 
is not available.

Higher schedular ratings for wrist disability are available 
under Code 5214, but any rating under that code requires 
ankylosis of the wrist.  Ankylosis of the right wrist is not 
shown.  The most recent VA examination report of record, from 
June 2004, shows that the veteran's right wrist has 40 
degrees of palmar flexion, 30 degrees of dorsiflexion, 10 
degrees of radial deviation, and 30 degrees of ulnar 
deviation.  Even accounting for the report's discussion of 
"mild" and "moderate" discomfort associated with some of 
these ranges of motion, there is no basis for finding that 
the veteran's right wrist is ankylosed or functionally 
ankylosed by pain, flare-ups, fatigability, or 
incoordination.

Similarly, the Board finds that the ranges of motion reported 
on prior (May 2002) VA examination demonstrate that the 
veteran's right wrist is not ankylosed.  40 degrees of 
flexion, 45 degrees of 'extension,' 20 degrees of radial 
deviation, and 15 degrees of ulnar deviation were noted, and 
the veteran "did not report any increase in pain with ROM 
measurements."  Once again, there is no basis for finding 
that the veteran's right wrist is ankylosed or functionally 
ankylosed by pain, flare-ups, fatigability, or 
incoordination.

The Board also notes that the veteran's contentions, 
including as articulated in April 2008 Travel Board hearing 
testimony, do not suggest that his right wrist is ankylosed 
or entirely deprived of functional motion.

As the veteran's right wrist disability is already assigned a 
rating exceeding the maximum provided for limitation of wrist 
motion without ankylosis (and since ankylosis is not shown), 
the Board has considered whether referral of the claim for 
extraschedular consideration (under 38 C.F.R. § 3.321) is 
indicated.  While the veteran contends that the severity of 
pain in his right wrist substantially interferes with his 
ability to work, there is no objective evidence that suggests 
the right wrist disability results in marked interference 
with employment or has required frequent hospitalization or 
involved any other factors which would render application of 
regular schedular criteria impractical.  The veteran did 
express that he intended to submit work logs documenting the 
extent of interference with his ability to work.  At his 
request, the record was held open in abeyance for such 
purpose.  The 60 days have elapsed and no additional evidence 
was received.  (Since the logs presumably are in his 
possession, this is not development VA can undertake on his 
behalf.)   Consequently, the Board concludes that referral 
for extraschedular consideration is not warranted.

The preponderance of the evidence is against this claim.  
Accordingly, it must be denied.


ORDER

A rating in excess of 20 percent for residuals of a right 
wrist fracture is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


